PER CURIAM.
Luke Weinstein was convicted on two counts of committing a lewd and lascivious act upon a child1 and sentenced to a term of probation. Mr. Weinstein was later adjudicated guilty of violating the terms of his probation and sentenced to 167.7 months’ incarceration followed by five years’ probation. On appeal, Mr. Weinstein contends that his judgments and sentences must be reversed because: (1) the state presented insufficient evidence to prove that he had violated the terms of his probation by committing additional criminal acts; (2) the sentence imposed was excessive; and (3) the trial court erred in failing to enter a written revocation order setting forth its findings as to his probation violations. Finding no error with the judgments of guilt or the sentencing orders, we affirm. However, we must remand this case to the trial court for entry of an order setting forth written findings consistent with the court’s oral pronouncement regarding Mr. Weinstein’s probation violations. See Bass v. State, 662 So.2d 1024, 1025 (Fla. 5th DCA 1995).
Judgment and Sentences AFFIRMED; Cause REMANDED with directions.
DAUKSCH, HARRIS and ANTOON, JJ., concur.

. § 80dv04, Fla. Stat. (1995).